Citation Nr: 9901954	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-19 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ear injury, to include left ear hearing loss.

2.  Entitlement to service connection for residuals of a nose 
and jaw injury, to include entitlement to service connection 
for a dental disability for the purposes of VA outpatient 
dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968 and from June 1970 to December 1976.  Service in 
Vietnam is indicated by the evidence of record.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a December 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
service connection for a left ear injury, for a nose injury 
and for a jaw injury.
  
This case was previously before the Board in October 1997, at 
which time this Board member remanded the claim for further 
development.  The Board also redefined the issues on appeal, 
as reflected on the first page of this decision, to better 
reflect the veterans contentions.  


FINDINGS OF FACT

1.  There is no evidence of a current left ear hearing loss 
disability pursuant to VA regulations. 

2.  There is no evidence of any other current left ear 
disability.

3.  The preponderance of the credible and relevant evidence 
does not show that the veteran incurred residuals of either 
an injury to the nose or to the jaw, or dental trauma which 
resulted in a dental condition while in service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for left ear 
hearing loss disability, or for any other disability of the 
left ear.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran is not entitled to service connection for 
residuals of injuries to either the nose or jaw, or for 
dental trauma, to include dental treatment.  Dental trauma 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§  1110, 1131, 1712(b) (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.303, 3.381, 17.161 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).

The threshold question with regard to the veterans claims 
for service connection is whether the claims are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).



Left Ear Hearing Loss

Relevant Law and Regulations

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if permanent hearing loss 
appeared to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991);  
38 C.F.R. §§ 3.307, 3.309 (1998);  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Service connection may also be granted for hearing loss 
notwithstanding the lack of a diagnosis of hearing loss in 
service or within one year thereafter if the evidence 
demonstrates that there is a connection between military 
service and the disease. 38 C.F.R. § 3.303(d);  Cosman v. 
Principi, 3 Vet. App. 505, 505 (1992).  "If evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service. . . ."  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. at 158.  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).




Factual Background

Upon examination for enlistment in October 1965, the 
veterans hearing was assessed and pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-5
-5
LEFT
0
0
5
5
5

The October 1968 report of medical history at discharge from 
the veterans first period of service shows no complaint of 
hearing loss or ear trouble.  

On evaluation for reenlistment in May 1970, the veterans 
hearing was assessed as pure tone thresholds, in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
xx
0
LEFT
15
5
15
xx
10

In his report of medical history, the veteran denied any 
history of hearing loss, but reported a history of ear, nose 
or throat trouble.

On evaluation for reenlistment in March 1972, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
20
LEFT
20
15
15
20
15

In-service treatment records dating from May 1974 show that 
the veteran reported fluid in his left ear.  On examination, 
the examiner noted a split tympanic membrane in the left ear, 
and related this to a possible injury incurred during service 
in Vietnam.  An evaluation note from June 1974 indicated that 
the veteran was being referred for a profile related to 
noise-induced hearing loss.  

In-service audiometric testing dating from June 1974 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
xx
15
LEFT
10
20
20
xx
20

Results from further audiometric testing in August 1974 
showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
xx
0
LEFT
10
10
20
xx
15

Ear, nose and throat clinic notes from August 1974 indicated 
that the veterans hearing was within normal limits, with 
mild bilateral loss at 8000 hertz and normal tympanic 
membranes.  

In November 1974, the veteran requested a review of his 
hearing profile, and reported having an eight year history of 
hearing difficulty.  On evaluation, he was assessed with 
hearing loss.  A limited profile to avoid exposure to loud 
noise was required.  

In March 1975, the veteran complained of a bad left ear, 
as well as sinusitis.  An in-service audiogram was completed 
in May 1975 following the veterans complaints of being 
unable to understand speech;  a history of exposure to 
artillery fire was noted.  Normal findings were reported on 
audiogram evaluation, which showed pure tone thresholds, in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
xx
10
LEFT
10
15
20
xx
25

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.

In December 1976, in connection with evaluation on discharge 
from service, the veteran reported a history of hearing loss 
and ear, nose or throat trouble.  An audiological evaluation 
revealed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
xx
15
LEFT
10
10
15
xx
15

His ears were noted to be normal on physical examination, and 
no disability or abnormality was reported in connection with 
his ears or his hearing.

In September 1993, the veteran was evaluated in connection 
with his claim for service connection for an ear disability 
with hearing loss.  The VA examiner noted the veterans 
reported history of exposure to acoustic trauma during 
service, and of an incident involving the explosion of a 
satchel charge near his left ear during service.  The veteran 
reported some temporary hearing loss, with no significant 
hearing loss noted on examination shortly thereafter.  The 
veteran reported some ringing in his left ear and difficulty 
comprehending speech.

On examination, the veterans tympanic membranes and external 
auditory canals were normal in appearance;  no evidence of 
middle ear effusion, atelectasis or inflammation was seen.  
Left neurosensory hearing loss was assessed, and an 
audiometric evaluation was recommended.

On the authorized audiological evaluation in September 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
20
LEFT
0
5
15
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  The 
examiner noted a report of onset of bilateral hearing loss in 
1968, and a positive history of ear pathology and/or 
treatment.  The results of the audiology examination were 
summarized as mild sensorineural hearing loss in the right 
ear at 6,000 hertz and 8,000 hertz only, and mild to moderate 
high frequency sensorineural hearing loss in the left ear.

In September 1995, the veteran testified at a personal 
hearing before a hearing officer at the RO that he was 
exposed to acoustic trauma throughout service, as a result of 
his work as an artillery specialist and trainer.  He 
testified that his left ear was especially effected by the 
noise of artillery weapons, and that throughout the course of 
his second period of service, he requested permanent profiles 
for his hearing loss, and sought to avoid assignments in 
artillery, but was only granted temporary profiles and was 
returned to the artillery training field despite his hearing 
loss.  The veteran also testified that in September 1968, his 
unit was overrun near Chu Lai, Vietnam, and that a satchel 
charge exploded on his left side, which he believes was the 
cause of much of his hearing loss.  He testified that due to 
the circumstances surrounding his discharge from service, he 
did not complain about the left ear hearing loss, though he 
did discuss the condition during his hospitalization for 
psychiatric treatment in 1974 and 1975.

This issue came before the Board in October 1997, and was 
remanded to the RO for additional action, to include pursuit 
of additional medical treatment information from the veteran 
regarding his claimed hearing loss disability.  The RO 
requested specific additional information relating to the 
veterans claims, and the veteran failed to respond with any 
of the requested information.

Pursuant to the October 1997 Board remand, the veteran was 
scheduled for a VA otologic examination for the purpose of 
identifying all current ear and/or hearing disabilities and 
the etiologies thereof.  The veteran was scheduled for such 
an examination in May 1998, and in June 1998, the veteran 
submitted a statement through his representative, in which he 
requested that all VA examinations for hearing loss and 
facial and dental trauma be canceled until he was able to 
develop additional information in support of his claim.  

In August 1998, the RO informed the veteran of the status of 
his claim and again requested information related to his 
treatment and claim.  In a letter dated in August 1998, the 
veteran stated that due to the emotional reaction he 
experienced when discussing the issues now on appeal, he 
would not meet to discuss his claim for service connection or 
undergo VA examination unless he was admitted as an in-
patient in a VA facility.  The Board notes that the veteran 
had been admitted to a VA facility for service-connected 
psychiatric condition for a period during the course of this 
appeal.

Analysis

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for residuals of 
an injury to the left ear, to include hearing loss, pursuant 
to 38 U.S.C.A. § 5107(a).  The above audiometric evaluation 
results do not meet the parameters set forth in 38 C.F.R. 
§ 3.385, as set forth above, for establishing a current 
hearing loss disability.  Similarly, there is no evidence of 
record showing the presence of any other current disability 
of the left ear.  Without evidence of a current disability, 
the veterans claim for service connection for left ear 
hearing loss is inherently not well-grounded.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The Board 
acknowledges that the veterans hearing is not as good as it 
was when he entered service.  However, the evidence of record 
does not show a current left ear disability for which service 
connection may be established. 
There is no medical evidence of record which demonstrates any 
type of current residuals of a left ear injury.  

The Board is of course cognizant of statutory presumptions 
accorded to combat veterans.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  However, because there is no current 
hearing loss or other disability of the left ear, such 
presumptions are unavailing in this case. 

The veteran failed to cooperate with the ROs attempts to 
comply with the Boards remand.  The veterans request for 
in-patient evaluation is not supported by any medical or 
psychiatric opinion to the effect that in-patient evaluation 
is medically indicated.  The Board finds that despite the 
veterans contention that he would require such an 
environment in order to be examined, there is no sound 
medical evidence of record excusing the veterans non-
compliance with the scheduled evaluation.  VA's "duty to 
assist" the veteran in developing the facts and evidence 
pertinent to his claim is not a one-way street, meaning that 
he cannot sit passively by when requested to submit evidence 
or report for examination.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, the Board finds that the RO has 
substantially complied with the Boards October 1997 remand 
instructions, and that the VA has complied with its statutory 
duty to assist in the development of the veterans claim.  
See Evans v. West, No. 96-1574 (U.S. Vet. App. Nov. 16, 
1998).  The veterans claim is not well grounded pursuant to 
Caluza, and must be denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well-grounded 
claim for entitlement to service connection for residuals of 
a left ear injury, to include left ear hearing loss.  The 
Board finds that the veteran has been given ample opportunity 
to present evidence and argument in support of his claim at 
the RO, and that he is not prejudiced by the Boards denial 
on the basis that he has failed to present a well-grounded 
claim.

Because the veterans claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a);  38 C.F.R. § 3.159(a);  Epps v. Gober, 126 F.3d 1454 
(Fed. Cir. 1997);  see Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990);  see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  VAs obligation to assist depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The United States Court of 
Veterans Appeals (Court) has recently held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible.  The 
Boards decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claim well-
grounded.

Residuals of Trauma to the Nose, Jaw and Mouth

In May 1993, the veteran sought service connection for 
residuals of a nose and jaw injury and for loss of upper 
teeth secondary to the jaw injury.  The veterans claims have 
been evaluated and for the purpose of clarity, 
recharacterized as a claim of entitlement to service 
connection for residuals of a nose and jaw injury, to include 
service connection for a dental condition and for VA 
outpatient dental treatment.

Relevant Law and Regulations

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1712(b);  38 C.F.R. § 3.381(a) 
(1998). 

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility);  veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a year after service 
(Class II eligibility);  and those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Generally, veterans such as the appellant, who was discharged 
in 1976, are eligible for one-time correction of 
noncompensable service-connected dental conditions, if the 
application for such treatment was filed within one year 
after discharge from service.  (The current, 90-day time 
period for filing a dental claim became effective October 1, 
1981, pursuant to section 2002(a)(1)(B) of Pub. L. No. 97- 
35.)  Otherwise, a veteran must qualify under another of the 
categories specified in 38 U.S.C.A. § 1712 and 38 C.F.R. § 
17.161.  Included in these categories are treatment for 
compensable service-connected dental disorders, which include 
only very severe disabilities such as loss in whole or in 
part of a bone structure in the mouth (see 38 C.F.R. §§ 
4.149, 4.150), dental disorders due to service trauma, dental 
disorders aggravating service-connected disabilities, and 
dental disorders of former prisoners of war.  

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  Each missing or defective tooth and each disease of 
the investing tissues will be considered separately in 
determining service connection.  38 C.F.R. § 3.381.  A 
separate rating is required for dental trauma, even if 
service connection has been granted for numerous teeth.  
38 C.F.R. § 3.381(e).  A veteran is entitled to outpatient 
dental services and treatment, and related dental appliances, 
as often as may be found necessary, and regardless of when 
his application was filed, if his service-connected dental 
condition is due to combat wounds or other service trauma, 
known as Class II(a) VA dental benefits.  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161(c).

VAs Schedule for Rating Disabilities provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.120 
or § 17.123.  38 C.F.R. Part 4, § 4.149 (1998).  The Board 
notes that in a precedent opinion, the General Counsel of the 
VA held that merely to have had dental extractions during 
service is not tantamount to dental trauma, because treatment 
of teeth, even extractions, in and of itself, does not 
constitute dental trauma.  VA O.G.C. Prec. Op. No. 5-97 (Jan. 
22, 1997).  The Board is bound by this opinion.  38 U.S.C.A. 
§ 7104(c).

Factual Background

In October 1965, upon evaluation for enlistment into service, 
the veteran did not report any history of dental problems, 
jaw or nose problems.  No abnormalities related to the teeth, 
nose or jaw were noted on medical examination, however dental 
health records show the absence of three upper and two lower 
teeth, and numerous fillings throughout the veterans mouth.  

Dental health records from the veterans first period of 
service show treatment for caries in several teeth of the 
veterans upper jaw and extraction of several others 
beginning in 1966.  In March 1968, the veteran was treated 
for a caries in tooth #9, and in April 1968, tooth #9 was 
apparently evaluated as having a root fracture.  Removal and 
replacement of tooth #9 seem to have been the course of 
treatment.  A medical treatment record dating from February 
1968 showed treatment for a complaint of infected gums in the 
right lower area of the mouth.  No treatment other than 
instruction to irrigate are of record.  On examination for 
discharge from service in October 1968, the veteran did not 
report any ear or nose trouble, and he denied any history of 
broken bones.  The report of physical examination revealed a 
scar on the upper lip as well as missing teeth, #3, #4, #9 
and #11.

There is no medical evidence in the veterans service medical 
records showing the incurrence of a facial or dental trauma 
during his first period of service, and there is no 
indication that he reported any such trauma.

There are no dental records of record pertaining to the 
period between the veterans two periods of service, from 
October 1968 to May 1970.  The report of examination for 
reenlistment in May 1970 does not show the condition of the 
veterans teeth, nor does it show any abnormalities of the 
mouth, other than the presence of a scar on the upper lip.  

Dental treatment records dating from the veterans second 
period of service, from June 1970 to December 1976, do not 
show the incurrence of any dental trauma, nor is there any 
indication that the veteran reported the incurrence of any 
dental trauma during his first period of service.  The 
veteran was treated beginning in 1973 for a recurrent abscess 
in tooth #7.  Treatment records show the incurrence of 
cellulitis of the upper lip in February 1974 related to a 
pimple.  In March 1974, he was treated for a small laceration 
to the scalp, which he reportedly incurred when his wife hit 
him in the head with a telephone receiver.  No stitches were 
necessary, and no loss of consciousness or fracture was 
reported.  The exact site of the laceration was not reported.  
In February 1975, the veteran complained of neck and face 
pain, which was assessed as secondary to sinusitis (the 
veteran apparently considered a recent history of tooth 
removal to be the cause of the pain).  The veteran was 
referred to a dentist in March 1975 in connection with 
complaints of a history of abscessed tooth with drainage, and 
infected sinuses.  

In November 1976, the veteran was seen for complaints of 
tooth pain thought to be related to sinusitis.  Persistent 
fluctuant swelling of the anterior maxilla secondary to an 
abscessed tooth was identified, and a facial abscess was 
assessed.  Dental records from November 11, 1976 note that 
the veterans situation was very involved and referred to 
complaints related to sinusitis following a prolonged 
endodontic course of treatment and the veterans concerns 
about reoccurrence of the endodontic condition.  In a note 
dated the same day, an examiner noted a complete lack of 
home care  would recommend chief complaint care only unless 
personal [oral hygiene improves].  

Oral surgery was performed in December 1976 for removal of an 
infected naso-labial cyst with granuloma from a prior 
surgical exploration.  The report of hospitalization stated 
that the veteran was admitted with facial swelling and pain, 
probably secondary to an abscessed tooth;  recent endodontic 
treatment for an abscessed maxillary tooth was noted.  The 
surgical summary reported that x-rays of the skull and jaw 
revealed multiple carious teeth with possible radiolucency at 
the apexes of the maxillary incisor teeth.  No fracture of 
the jaw, nose or skull was identified or discussed.

The report of medical examination at the time of the 
veterans discharge in December 1976 indicated that the 
veteran underwent nasal surgery in 1976 due to sinusitis.  
Sinusitis was listed as a current defect/diagnosis.  The 
veteran reported having undergone surgery to remove a cyst in 
the jaw and nose.

In a letter to the St. Paul, Minnesota VARO dated in January 
1978, the veteran indicated that he had submitted a claim for 
dental treatment in December 1977, one year after his 
discharge from service, and that he had received 
authorization for VA dental treatment.  He requested an 
extension of time in which to obtain the treatment, citing an 
upcoming move to Alaska.  There is no further record showing 
what action, if any was undertaken, and documentation 
pertaining to his 1977 claim for VA dental treatment is not 
of record.  However, at his RO hearing in September 1995, the 
veteran testified that when he was discharged from service, 
he had a temporary plate in his mouth, and that he sought and 
was granted VA dental benefits including an extension of 
dental treatment for one year following discharge from 
service.  He testified that he had a permanent bridge 
installed pursuant to that authorized dental treatment.  
According to his testimony, years later he had that bridge 
removed, and the last of his upper teeth were extracted.

Records of private medical treatment dating from May 1987 to 
April 1993 are silent for complaints relating to the 
veterans teeth, and do not include any reference to any 
residual conditions secondary to any injury to the face, nose 
or jaw during service.  The veteran has not submitted or 
identified any further medical treatment or treatment records 
relevant to this claim.  There are of record treatment 
records pertaining to complaints of recurrent headaches in 
July 1986, which were said to have begun years earlier.  The 
veteran reported that he had a history of two skull 
fractures, the first having occurred in 1968 when he was hit 
in the head with a rifle, and a second some time later, when 
he was hit in the head with a telephone receiver when he was 
working as a bartender.  He reported losing consciousness 
during both incidents, as well as on several other occasions.  
The physician noted a depression in the left parasagittal 
region which was identified as the result of prior fractures.  
The veterans headaches were assessed as anxiety/depression 
type tension headaches, though the initial assessment 
included a plan to rule-out posttraumatic headaches.

The veteran has reported that in approximately November 1967, 
he was hit in the face with the butt of a rifle, which 
fractured his jaw and his nose, and resulted in cysts in his 
nose and jaw and cracked teeth. 

In September 1993, the veteran underwent a VA examination for 
complaints relating to his claimed hearing condition.  The VA 
examiner noted the veterans reported history of an in-
service incurrence of an injury to the face and jaw, which 
fractured his nose and might have caused damage to his 
maxilla (jaw).  The veteran reported subsequent abscessed 
teeth which required removal of most of his upper teeth.  He 
referred to the removal of a nasolabial cyst in 1976, and 
stated that since that time, he had had most of the remaining 
upper teeth removed.  It was noted that his lower teeth 
remained in fairly good condition.  The VA examiner noted 
modest deviation of the nasal septum and a scar on the upper 
lip and nasal vestibule (identified as probably dating from 
childhood).  No apparent residuals of the in-service 
nasolabial cyst removal were observed.  An upper denture and 
repaired mandibular teeth were noted.  The VA examiner stated 
an impression of status post-traumatic nasal and possible 
maxillary fractures with numerous dental extractions, 
possibly secondary to palatal or maxillary fracture.  There 
was no indication that the examiner reviewed the veterans 
claims file, service medical records. 

In a dental rating dated in December 1994, service connection 
for missing teeth numbers 3, 7, 9, 10, 11, and 31 was 
established as having occurred during service.  The rating 
board did not find that the lost teeth were the result of 
combat or trauma, and no pathological conditions were listed.

In September 1995, the veteran was afforded a personal 
hearing at the RO before a hearing officer.  The veteran 
testified that he was hit in the face (nose and jaw) with the 
butt of a rifle in approximately late 1967 or early 1968 
while undergoing training.  According to the veteran, he did 
not seek treatment for this injury because his unit was 
departing for Vietnam.  He testified that he knew that his 
nose was broken, but did not want to miss his deployment, so 
he allowed the bones to heal on their own;  this resulted in 
a crooked nose which was never repaired.  He further 
testified that this condition did not cause him any problems 
initially, but that later he developed breathing 
difficulties.

The veteran testified that almost immediately after the 
incident, cysts began to develop, and tooth extractions were 
required beginning in 1976.  He testified that his upper 
teeth were removed because it was thought that they were 
abscessed, though later evaluation by face scan and x-
rays revealed cysts on the veterans nose and his jaw;  the 
cysts were removed, but only after numerous teeth had been 
extracted.  He testified that he reported his dental 
condition and the events which led to it when he was 
hospitalized during service in 1974 and 1975 for psychiatric 
treatment.  

The veteran summarized his theory that in-service fractures 
of the nose and jaw caused the development of cysts in his 
nose and jaw, which resulted in the removal of his teeth.  He 
concluded that he should be granted service connection and 
treatment for repair and maintenance of his current dental 
plate.

In October 1997 the Board remanded this case with 
instructions to the RO to attempt to obtain any further 
service medical records and documentation of previous dental 
claims, dental ratings and dental treatment pertaining to the 
veteran from other ROs and VA Medical Centers (VAMC).  The 
RO was also to request from the veteran information and 
authorization to allow the RO to obtain medical and dental 
treatment records pertaining to the veteran from the years 
following his discharge from service.  

In response to the Boards remand, the RO contacted the 
veteran to request additional information regarding treatment 
for his claimed conditions, and specifically requested 
information regarding the locations of any VA medical or 
dental treatment.  The veteran did not respond with any 
further treatment information regarding his hearing or dental 
conditions. 

The RO verified that any claims files which may have been 
opened on behalf of the veteran under another file number had 
been consolidated with the existing claims file.  The RO also 
requested dental records from the Lubbock, Texas VA Out-
Patient Clinic (OPC) and the Roseburg, Oregon VAMC.  The 
response from both VA facilities indicated that no records 
pertaining to the veteran were of record.  

In August 1998, the RO informed the veteran of the status of 
his claim, and again requested relevant information regarding 
his post-service treatment for residuals of his claimed in-
service injury to the face and jaw, including information 
regarding post-service VA or private dental treatment.  The 
veteran responded in August 1998, indicating that he would 
not meet to discuss the issues at hand unless he was 
admitted to an in-patient program.  He stated that he was 
currently receiving in-patient treatment for his service-
connected PTSD, and that his discussion of the issues of his 
claim would be dangerous to his health.  He instructed the RO 
to either put off his claim, or decide it on the basis of the 
evidence of record .  He did not provide any information 
regarding his claims or prior treatment, as requested by the 
RO.

Analysis

The Board finds that the veterans claim for service 
connection for residuals of an injury to the nose and jaw, to 
include a dental condition, is well-grounded pursuant to 
38 U.S.C.A. § 7107(a).  The September 1993 VA examination 
report identified an impression of status post-traumatic 
nasal and possible maxillary fractures with numerous dental 
extractions, possibly secondary to palatal of maxillary 
fracture, and removal of nasolabial cysts.  The report also 
referred to the veterans reported history of the in-service 
injury.  From this the Board infers that the VA examiner 
intended to state an opinion identifying a possible 
connection between a dental condition and the veterans 
claimed in-service dental trauma or nose and jaw injury.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that the Court recently reversed and remanded 
a Board decision which denied a veterans claim as not well 
grounded on grounds that a medical opinion finding a causal 
relationship between the veterans psychiatric disability and 
service was based on the veterans reported history.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  In the 
case at hand, the Board acknowledges the September 1993 
opinion of the VA physician, and finds the veterans claim 
for service connection for residuals of a fractured nose and 
fractured jaw, to include dental condition is well-grounded 
on the basis of that evidence, pursuant to King v. Brown, 5 
Vet. App. 19, 21 (1993).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  However, in evaluating this claim on the 
merits, the Board has concluded that after weighing all of 
the evidence of record, and as will be discussed in greater 
detail below, it finds that the September 1993 VA opinion is 
not supported by the veterans service medical records or the 
evidence of record as a whole. 

The Board further wishes to make it clear that it has 
considered the combat presumptions contained in 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  However, these 
provisions are inapplicable to the issues discussed below.  
The veteran does not claim that the injuries to his nose and 
jaw were sustained during combat.  He has variously ascribed 
his current disabilities to a training incident before 
Vietnam and/or  to being hit with a telephone in a post-
Vietnam personal altercation.   

Residuals of nose injury

With respect to the claim that he incurred a chronic 
disability related to an in-service fracture of his nose, the 
Board finds that the preponderance of the evidence is against 
the veterans claim.  The veteran contends that he incurred a 
broken nose in approximately 1967, and that he currently 
experiences difficulty breathing as a result.  There is no 
contemporaneous record of the claimed injury to which he 
attributes his current complaint, nor is there any record of 
the incurrence or aggravation of any chronic abnormality of 
the nose during service.  Though the veteran was treated for 
sinusitis and nasolabial cysts during service, there is no 
record of a deviated septum noted or other residual of a 
nasal injury at the time of treatment or upon examination for 
reenlistment or separation from service.  The Board also 
finds that there is no medical evidence of record showing 
evidence of complaints of difficulty breathing through his 
nose at any time, nor of residuals of in-service sinusitis or 
nasolabial cysts.  The only evidence of a current disability 
is the finding of a deviated septum, which was noted in 
September 1993, some 17 years after the veterans discharge 
from service, and approximately 26 years after the alleged 
injury.  

The Board further notes that the veteran did not report any 
facial injuries, to include nose or jaw injuries during 
service.  There is a report of a minor scalp laceration in 
March 1974 when his wife hit him with a telephone, but the 
report of such injury is not consistent with a facial or jaw 
injury. 

Though the September 1993 VA examination opinion is 
sufficient to well-ground the case, it is not sufficient 
medical evidence on which to grant service connection.  The 
Court has made clear that medical opinions based on a history 
furnished by the veteran and unsupported by the clinical 
evidence are of low or limited probative value.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994).  As clearly stated by the 
Court, without a thorough review of the record, an opinion 
regarding etiology can be no better than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  As stated by the Court, [a]n 
opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 561 
(1993).  

The Board finds that the September 1993 VA medical opinion, 
which essentially attributed the veterans deviated septum 
and loss of teeth to service was made on the occasion of 
history reported by the veteran, and not on the basis of a 
review of the medical evidence of record.  The medical 
evidence does not demonstrate any in-service jaw fracture.  
Moreover, the medical evidence, aside from the September 1993 
opinion, does not ascribe the veterans currently claimed 
conditions to service or to any incident thereof.   In short, 
the preponderance of the medical evidence does not show of 
any connection between the veterans claimed nose injury and 
any current nasal or dental condition.

Furthermore, although the veteran is qualified to report the 
incurrence of an injury, he has not been shown to possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert in order for such 
testimony to be considered competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although the 
Board has no reason to doubt that the veteran may have been 
struck in the head during service, the veteran is not 
competent to diagnose a nasal fracture.   

The Board thus finds that the preponderance of the evidence 
of record indicates that the veteran did not incur a 
fractured nose during service.  Service connection for 
residuals of an injury to the nose is therefore not 
warranted.  

Residuals of jaw injury

Similarly, with respect to the claimed incurrence of a 
fractured maxillary jaw during the veterans first period of 
service, there is no evidence which shows that he in fact 
incurred such an injury to the jaw during service.  The first 
recorded report of the alleged injury was noted in May 1993, 
the date of his claim for service connection.  Other than 
dental records, the only in-service evidence pertaining to 
any diagnostic evaluation of the jaw consists of facial x-
rays completed in December 1976 in connection with an 
evaluation for nasolabial cysts.  These x-rays showed no 
abnormality and no mention of the veterans currently-claimed 
maxillary fracture was noted in the treatment records at that 
time.  Dental records from throughout service are silent as 
to findings or reports of a maxillary jaw fracture.

The veterans self-diagnosis of jaw fracture is not 
sufficient to show that he indeed incurred a fractured jaw 
during service.  See Espiritu, 2 Vet. App. at 494-5.

As noted above, the Board acknowledges the September 1993 VA 
examination report as an opinion identifying the possible 
incurrence of a maxillary jaw fracture during service and 
relating the veterans current claimed dental condition as a 
possible residual of an in-service injury.  However, the 
Board concludes that the evidence against a finding that the 
veteran incurred such an injury during service preponderates 
over the medical evidence provided by the VA physicians 
opinion, which does not appear to be based on any evidence 
other than the veterans report of medical history.  See 
Swann v. Brown, 5 Vet. App. 177, 180 (1993);  Black v. Brown, 
5 Vet. App. 177, 180 (1993);  Reonal v. Brown, 5 Vet. App. 
458, 561 (1993).  The veterans contentions and the VA 
examiners statements, while accepted as accurate for the 
purposes of finding the claim for service connection well-
grounded, see King, are found to be outweighed by the 
preponderance of the evidence of record.  See Gilbert, 1 Vet. 
App. at 54 and Alemany, 9 Vet. App. at 519.   

Dental claim

With respect to the veterans claim of entitlement to service 
connection for dental treatment, the evidence of record does 
not show that he is entitled to treatment on any basis.  
According to his own testimony, he sought and received post-
service dental treatment on the basis of his claim for one-
time dental treatment pursuant to provisions now codified at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161(b).  The 
regulations do not allow for on-going treatment of such 
conditions.

The veteran has essentially alleged entitlement to service 
connection and treatment on the basis of incurrence of dental 
trauma during service (Class II(a) eligibility).  The Board 
finds that the preponderance of the evidence of record weighs 
heavily against his claim.  There is no medical evidence 
showing that he was in fact hit in the nose and jaw with a 
rifle butt in late 1967 or at any time during service.  The 
veteran conceded that he did not seek medical treatment at 
the time of the alleged injury; he testified that he did not 
do so because his unit was preparing to ship out to Vietnam, 
and he did not want to miss the deployment.  However, the 
veterans service personnel records show that he was deployed 
to Vietnam in July, many months following the alleged injury 
in 1967.  Furthermore, dental records dating from February 
1968 to June 1968 make no mention of any trauma to the face, 
jaw, nose or teeth, and nowhere in the veterans extensive 
service medical and dental records is there any reference to 
the alleged incident or to any other similar trauma.  Rather, 
the veterans service medical and dental records show that 
throughout service, the veteran was treated for caries and 
other infectious processes which were not identified as being 
related to trauma, and were at times related specifically to 
the veterans failure to practice proper dental hygiene.  

Class II(a) eligibility for noncompensable service-connected 
dental conditions includes dental conditions incurred as a 
result of combat wounds or dental trauma.  The Board notes 
that the provisions of 38 U.S.C.A. § 1154 (b) and 38 C.F.R. 
§ 3.304(d) provide that satisfactory lay or other evidence 
that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service.  In 
the case at hand, the veterans service records indicate that 
he served in Vietnam as an artillery crew member from July to 
October 1968, and the evidence of record does not rebut his 
contention that he was exposed to combat situations during 
his tour of duty in Vietnam.  Nevertheless, the veteran 
contends that the injury he sustained to his face and jaw 
occurred while in the United States prior to his combat 
experience in Vietnam.  Thus, there is no basis for 
consideration of the claim of incurrence of dental trauma or 
other trauma during combat for the purposes of 38 U.S.C.A. § 
1154 (b) and 38 C.F.R. § 3.304(d).  

As discussed above, although the veteran may indeed have 
received a blow or blow to the head during service, he is not 
competent to diagnose residuals therefrom.  See Espiritu.   

In summary, the veterans contention that he incurred a 
traumatic injury  which resulted in residuals to his nose and 
jaw during service is not supported by the preponderance of 
the evidence of record.  He testified that it was discovered 
that the abscessed teeth which he incurred during service 
were the result of the alleged fractured of the maxillary jaw 
and the nose, and that several upper teeth were removed as a 
result of the abscesses.  To the contrary, the Board finds 
that there is no convincing medical or dental evidence 
supporting the veterans claim, and that though a VA examiner 
stated an opinion in September 1993 to the effect that a 
relationship was possible, this opinion is flawed for the 
reasons stated above (it was based on the veterans 
inaccurate statements and was not based on a thorough review 
of the medical and dental records) and is outweighed by the 
preponderance of the evidence.  As the veteran is not 
qualified to present medical evidence of a causal 
relationship between the alleged in-service trauma and either 
the abscesses described in his treatment records, or the 
removal of teeth during or after service pursuant to 
Espiritu, his testimony and his contentions are insufficient 
evidence on which to base a grant of service connection for 
dental trauma for the purposes of dental treatment.  

Having weighed the evidence of record, and for the reasons 
and bases stated above, the Board concludes that the 
preponderance of the evidence is against the veterans claim 
that he incurred an injury to his nose and jaw during 
service, and does not support his contention that the alleged 
injuries caused him either the dental abscesses or the loss 
of teeth.  See Alemany, 9 Vet. App. 519; Gilbert, 1 Vet. 
App. at 55.  Rather, it appears that his dental condition was 
related to cavities, other dental disease and infection, and 
not to any dental trauma during service.  The veteran 
acknowledges having received post-service VA treatment for 
the repair of his in-service condition; under the law and 
regulations no further treatment or compensation is due him 
for his claimed dental condition.  The benefit sought on 
appeal is therefore denied.  


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for a left ear injury, to include 
hearing loss, is denied.

Service connection for residuals of a nose and jaw injury, to 
include entitlement to service connection for a dental 
disability for the purposes of VA outpatient dental 
treatment, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



  By regulation, VA must decide the claim on the evidence of record in such circumstances.  See  38 C.F.R. 
§ 3.655 (1998).
   The Board notes that the veteran, in recent years, has stated that he was hit by a telephone in a bar and that 
he sustained a skull fracture thereby.  The United States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997).  The Board finds the veterans recent statements concerning his alleged skull fracture to be 
incredible in light of the other evidence of record, which identified only a slight laceration in March 1974.
- 2 -
